DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/11/2019, 1/6/2020, and 3/9/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 22 is rejected under 35 U.S.C. 101 because  the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites a computer-readable medium with computer-executable instruction. A computer readable medium broadly claimed can also encompass “signals”. The claim should be amended to state “a non-transitory computer-readable medium…”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esser (20100296055) hereafter Esser.
 	Regarding claims 1, 21 and 22 Esser discloses a computer-implemented method ([0203]; Fig 19) for constructing custom eyewear, comprising: receiving wearer information related to anatomy ([0182]) and lifestyle ((0231, 0363]) of a wearer of the custom eyewear; calculating, based at least in part on the anatomy (those individual parameters of the spectacle wearer are measured based on 3D video centering apparatus, see [0182], which in turn measures the anatomy of the wearer) and
lifestyle of the wearer ([0027], "The individual data of the spectacle wearer, which is taken into account in the determination of [...] vertical position of the distance and/or the near reference point, comprises [...] main use of the spectacle lens [i.e. lifestyle] and [...] individual
parameters of the spectacle wearer"; [0219)]), [some] values for [certain] lens parameters ([0027], "vertical position of the distance and/or the near reference point", [0320, 0390)]),
wherein the lens parameters set a lens position that is optimized for the wearer ([0027], "vertical position of the distance and/or the near reference point"); obtaining a scanned image showing morphology of an anatomical part of the wearer (implicit from [0182], "3D video 
e.g. from a database"; [0195, 0307]) and modifying the frame to accommodate the values for the lens parameters and the scanned image ([0194], "With a function “match to box dimension”, the frame can be matched to the possibly changed frame data; [0203]"; [0255], "change [...] frame data"; remark: this modification is performed manually in D1), thereby building the frame and constructing custom eyewear; [0322]).
 	Regarding claim 2, Esser discloses prescription, previous glasses ([ par. (0211-0216, 0322-0323]), lens type / PD / scanned image (par. [0211]-[0216]). 
 	Regarding claim 3, Esser discloses multifocal lenses (fig. 14)
 	Regarding claim 4, Esser discloses the method of claim 1, wherein the lens position set by the lens parameters includes corrective features in a first region of the lens and includes non-essential features in a second region of the lens (par. (0211-0216, 0322-0323]) 	Regarding claim 5, Esser discloses the method of claim 1, wherein the lens parameters comprise at least one of lens offset (x & z), pantascopic angle (PA), corneal vertex distance (CVD), lens face form angle (LFFA), minimal eye point height (EPH), minimal B-size, minimal distance to upper, and minimum corridor length (par. [0181][0182]).  	Regarding claim 6, Esser discloses the method of claim 1, wherein the values for the lens parameters are selected from an ideal value and a range of tolerated values for the lens parameters (par. [0194][0201][02020). 

 	Regarding claim 8, Esser discloses the method of claim 1, wherein modifying the frame comprises modifying values for one or more frame parameters (par. [0194, 0203, 0255]). 
 	Regarding claim 9, Esser discloses the method of claim 8, wherein the frame parameters comprise a frame model ID, OMA data, HBox, VBox, incline, frame face form angle (FFFA), parametric model, color options, frame material, groove type, and bevel type (par. [0190, 0256]).  	Regarding claim 10, Esser discloses the method of claim 8, further comprising making a lens calculation based on the one or more frame parameters, wherein the lens calculation approximates the optimal lens for a frame having the frame parameters (par. [0390], “frame optimized design”).  	Regarding claim 11, Esser discloses the method of claim 10, further comprising performing a lens reconstruction to create 3D lens shape based on the optimal lens from the lens calculation (fig. 11, par. [0166]).  	Regarding claim 12, Esser discloses the method of claim 11, further comprising performing an auto fitting of the 3D lens shape, selected frame, and scanned image showing                                                                      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278.  The examiner can normally be reached on 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C. JONES/Primary Examiner, Art Unit 2872